United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 11-2180
                                   ___________

Lois Ann Mabry,                      *
                                     *
             Appellant,              *
                                     * Appeal from the United States
      v.                             * District Court for the
                                     * District of Minnesota.
Metropolitan Council,                *
                                     * [UNPUBLISHED]
             Appellee,               *
                                     *
Metro Transit; Gordon Paulson;       *
William Andre; Meredith Turdick;     *
Peter Bell; Brian Lamb,              *
                                     *
             Defendants.             *
                                ___________

                             Submitted: March 27, 2012
                                Filed: April 3, 2012
                                 ___________

Before BYE, COLLOTON, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

      Lois Ann Mabry appeals the district court’s1 dismissal of her civil action, with
prejudice, under Federal Rules of Civil Procedure 37 and 41. We conclude the

      1
      The Honorable Paul A. Magnuson, United States District Judge for the District
of Minnesota.
dismissal was not an abuse of discretion. Despite receiving several continuances or
extensions and being warned that failure to comply with the court’s discovery order
could result in dismissal of her action, Mabry waited until the eve of her response
deadline to inform defense counsel she would not provide the information; and
thereafter, to the remaining defendant’s prejudice, she failed to provide full and
complete discovery responses or even communicate with defense counsel. See Smith
v. Gold Dust Casino, 526 F.3d 402, 404-05 (8th Cir. 2008) (Rule 41(b) dismissal is
reviewed for abuse of discretion; dismissal with prejudice is appropriate only in cases
of willful disobedience of court order or persistent failure to prosecute complaint);
Schoffstall v. Henderson, 223 F.3d 818, 823 (8th Cir. 2000) (Rule 37 dismissal is
reviewed for abuse of discretion; dismissal requires willful violation of order
compelling discovery and prejudice to other party). Further, there was no evidence
in the record that Mabry’s mental condition prevented her from submitting the
responses, and the district court adequately considered other possible sanctions before
concluding those sanctions were not viable. See Smith, 526 F.3d at 406 (when
determining whether to dismiss case with prejudice, court should first consider
whether any less severe sanction could adequately remedy effect of delay on court
and prejudice to opposing party); cf. Hunt v. City of Minneapolis, 203 F.3d 524, 528
(8th Cir. 2000) (rejecting plaintiff’s argument that post-traumatic stress disorder
justified noncompliance with court orders).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




                                          - 2-